DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claim 9 is objected to because of the following informalities:  “… an STL file”, which is interperated as “… a STL tile”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov et al., US PGPUB No. 20190282344 A1, hereinafter Azernikov, and further in view of Zhang, US PGPUB No. 20200159878 A1, hereinafter Zhang.

Regarding claim 1, Azernikov discloses a computer-implemented method to create a model used for fabrication of a device configured for placement in an anatomical cavity of a wearer (Azernikov; a computer-implemented method [¶ 0023, ¶ 0029-0030, and ¶ 0051], as illustrated within Fig. 3, to create a model used for fabrication of a prosthetic (i.e. implicit device) configured for subjective placement in an anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity using a DNN model [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0035, ¶ 0048, and ¶ 0050], as illustrated within Fig. 2), the method comprising:
(a) obtaining feedback data for a plurality of devices fabricated for a plurality of subjects (Azernikov; the method, as addressed above, comprises obtaining (at a server, a client, one or more other computer devices, and/or over a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] feedback data for a plurality of prosthetics (i.e. implicit devices fabricated for a plurality of subjects) [¶ 0040-0042, ¶ 0050-0051, and ¶ 0053-0054]; moreover, training data set based on the output probability vector in relation with train a deep neural network for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]), wherein each of the plurality of devices are fabricated based on a three-dimensional scan of an anatomical cavity of one of the plurality of subjects (Azernikov; each of the plurality of prosthetics (i.e. implicit devices) are fabricated based on a 3D scan of an anatomical cavity (i.e. surface, feature) of one of the plurality of subjects [¶ 0032, ¶ 0044-0045, and ¶ 0053-0054]; moreover, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069] in relation with generating a 3D prosthesis [¶ 0079-0081]), and wherein the feedback data relates to at least one of a user experience, a fit, a comfort, and a performance of the plurality of devices (Azernikov; the feedback data relates to a fit of the plurality of prosthetics (i.e. implicit devices) [¶ 0063-0066]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]); 
(b) utilizing the feedback data to select a training data set for a model for transforming a three-dimensional scan of an anatomical cavity to a three-dimensional representation of a device for fabrication (Azernikov; the method, as addressed above, comprises utilizing the feedback data to select a training data set for a model for transforming a 3D scan of an anatomical cavity (i.e. surface, feature) to a 3D representation of a prosthetic (i.e. implicit device) for fabrication [¶ 0040-0042 and ¶ 0051 and ¶ 0053-0054]; moreover, training data set for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]); 
Azernikov; the method, as addressed above, comprises training the model with the training data set [¶ 0040-0041, ¶ 0047, ¶ 0050, and ¶ 0054]; moreover, train the deep neural network using the training module [¶ 0056-0057 and ¶ 0061]), wherein the training data set comprises devices paired with three-dimensional scans upon which the devices were based (Azernikov; the training data set comprises prosthetic (i.e. implicit devices) paired with 3D scans [¶ 0053-0054 and ¶ 0062] upon which the prosthetics (i.e. implicit devices) were based [¶ 0070-0071 and ¶ 0074]; moreover, using a DNN in generating a 3D model [¶ 0061-0063]); 
(d) obtaining a three-dimensional scan of an anatomical cavity of a wearer and at least one parameter for a device (Azernikov; the method, as addressed above, comprises obtaining a 3D scan of an anatomical cavity (i.e. surface, feature) of a patient/wearer and at least one parameter (i.e. scan data) for a prosthetic (i.e. implicit device) [¶ 0066 and ¶ 0080-0081]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063]); and 
(e) transforming the three-dimensional scan into a three-dimensional representation of the device for fabrication in accordance with the model and the at least one parameter (Azernikov; transforming the 3D scan [¶ 0053-0054 and ¶ 0062] into a 3D representation of the prosthetic (i.e. implicit device) for fabrication in accordance with the model and the at least one parameter (i.e. scan data) [¶ 0070-0071 and ¶ 0074]; moreover, generating a 3D model [¶ 0061-0063]).  
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.  
Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 2, Azernikov in view of Zhang further discloses the method of claim 1, wherein transforming at least one of adds dimension or reduces dimension of a portion of the three-dimensional scan (Azernikov; transforming reduces dimension of a portion of the 3D scan [¶ 0053 and ¶ 0062]).  

Regarding claim 3, Azernikov in view of Zhang further discloses the method of claim 1, wherein the model is a neural network (Azernikov; the model is a neural network [¶ 0054-0056]; wherein, the DNN is linked to a generated 3D model [¶ 0057 and ¶ 0061]).  

Regarding claim 4, Azernikov in view of Zhang further discloses the method of claim 1, wherein the anatomical cavity is an ear (Zhang; the anatomical cavity is an ear [¶ 0101-0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate the anatomical cavity is an ear (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 5, Azernikov in view of Zhang further discloses the method of claim 1, wherein the device is an in-ear device (Zhang; the device is an in-ear device [¶ 0016 and ¶ 0093-0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate the device is an in-ear device (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 6, Azernikov in view of Zhang further discloses the method of claim 1, further comprising, wherein the feedback data are further utilized to select a testing data set for the model (Azernikov; the feedback data are further utilized to select a testing data set for the model [¶ 0067-0069]; moreover, testing corresponding to a GAN (generative adversarial network) [¶ 0071-0073] in relation with generating a 3D model [¶ 0066]), and testing the model with the testing data set (Azernikov; testing the model with the testing data set [¶ 0067-0069]; moreover, training a DNN [¶ 0071-0073]).  

Regarding claim 7, Azernikov in view of Zhang further discloses the method of claim 1, wherein the three-dimensional scan is in a first format and is converted to a second format to do modeling (Azernikov; the 3D scan is in a 1st format and is converted to a 2nd format to do modeling (i.e. 3D into 2D formatting) [¶ 0053, ¶ 0062, and ¶ 0075]).  

Regarding claim 8, Azernikov in view of Zhang further discloses the method of claim 7, wherein at completion of modeling, the three-dimensional representation is converted back to the first format prior to fabrication (Azernikov; the 3D representation is implicitly converted back to the 1st format (i.e. 3D) prior to fabrication at completion of modeling [¶ 0061-0062 and ¶ 0065-0066]). 

Recording claim 10, Azernikov discloses a computer-implemented method for fabrication of a device configured for placement in an anatomical cavity of a wearer (Azernikov; a computer-implemented method [¶ 0023, ¶ 0029-0030, and ¶ 0051], as illustrated within Fig. 3, to create a model used for fabrication of a prosthetic (i.e. implicit device) configured for subjective placement in an anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity using a DNN model [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0035, ¶ 0048, and ¶ 0050], as illustrated within Fig. 2), the method comprising: 
(a) obtaining feedback data for a plurality of devices worn by subjects (Azernikov; the method, as addressed above, comprises obtaining (at a server, a client, one or more other computer devices, and/or over a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] feedback data for a plurality of prosthetics (i.e. implicit devices worn by subjects) [¶ 0040-0042, ¶ 0050-0051, and ¶ 0053-0054]; moreover, training data set based on the output probability vector in relation with train a deep neural network for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]), the feedback data relating to at least one of a user experience, a fit, a comfort, and a performance of the plurality of devices (Azernikov; the feedback data relates to a fit of the plurality of prosthetics (i.e. implicit devices) [¶ 0063-0066]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]); 
(b) training a model with a dataset selected based on the feedback data (Azernikov; the method, as addressed above, comprises training a model with a dataset [¶ 0040-0041, ¶ 0047, ¶ 0050, and ¶ 0054] selected based on the feedback data [¶ 0032, ¶ 0044-0045, and ¶ 0053-0054]; moreover, train the deep neural network using the training module [¶ 0056-0058, ¶ 0061, and ¶ 0066]); 
(c) obtaining a three-dimensional scan of the anatomical cavity of a wearer (Azernikov; the method, as addressed above, comprises obtaining a 3D scan [¶ 0053, ¶ 0066, and ¶ 0069] of an anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0066 and ¶ 0079-0081]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063] of a surface/subject [¶ 0032 and ¶ 0044-0045]); 
(d) transforming the three-dimensional scan in accordance with the model and at least one parameter for a device into a modified scan (Azernikov; transforming the 3D scan [¶ 0053-0054 and ¶ 0062] in accordance with the model and at least one parameter (i.e. scan data) for a prosthetic (i.e. implicit device) into a modified scan [¶ 0070-0071 and ¶ 0074]; moreover, generating a 3D model [¶ 0061-0063]); and 
(e) providing the modified scan to a fabricator to fabricate the device based on the modified scan (Azernikov; providing the modified scan to a fabricator to fabricate the prosthetic (i.e. implicit device) based on the modified scan [¶ 0061-0062 and ¶ 0065-0066]; moreover, generating a mode [¶ 0062-0064] in relation with a client device [¶ 0043]). 
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.
However, Zhang teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Azernikov, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 11, Azernikov discloses a system to fabricate a custom device to be worn in an anatomical cavity of a wearer (Azernikov; a system to fabricate a custom prosthetic (i.e. implicit device) to be worn in an anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0048], as illustrated within Fig. 2), the system comprising: 
a processor (Azernikov; the system, as addressed above, comprises a processor [¶ 0048 and ¶ 0050], as depicted within Fig. 2) that:
(i) trains a machine learning model on datasets selected based on feedback data for a plurality of devices worn by subjects (Azernikov; the processor, as addressed above, is configured to train a machine learning model (i.e. training module) on datasets selected based on feedback data for a plurality of prosthetics (i.e. implicit devices worn by subjects) [¶ 0040-0042, ¶ 0051 and ¶ 0053-0054]; moreover, training data set based on the output probability vector in relation with train a deep neural network for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]), the feedback relating to a user experience, a fit, a comfort, or a performance of the plurality of devices (Azernikov; the feedback relating to a fit of the plurality of prosthetics (i.e. implicit devices) [¶ 0063-0066]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]);
(ii) receives at least one parameter for the custom device (Azernikov; the processor, as addressed above, is configured to receive at least one parameter (i.e. scan data) for the custom prosthetic (i.e. implicit device) [¶ 0066 and ¶ 0080-0081]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063]); and
(iii) receives a three-dimensional scan of the anatomical cavity of a wearer (Azernikov; the processor, as addressed above, is configured to receive a 3D scan of the anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0032, ¶ 0044-0045, and ¶ 0053-0054]; moreover, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]), the processor further comprising stored instructions that when executed cause the processor (Azernikov; the processor, as addressed above, further comprises stored instructions that when executed cause the processor [¶ 0024-0027]; moreover, memory of instructions and data used by a processor [¶ 0048 and ¶ 0050])  to: 
generate modifications of the three-dimensional scan to obtain a modified scan (Azernikov; the processor, as addressed above, is configured to generate modifications of the 3D scan to obtain a modified scan [¶ 0063-0065]; additionally, generating new data [¶ 0053 and ¶ 0062] in relation with model construction [¶ 0066]; and moreover, generating a transfer/combine construction of a model [¶ 0083-0084]), wherein the modifications of the three-dimensional scan are in accordance with the machine learning model and wherein the modifications comprise at least one of adding or reducing dimension of the three-dimensional scan (Azernikov; the modifications of the 3D scan are in accordance with the machine learning model [¶ 0061-0064] and wherein the modifications comprise at least one of adding or reducing dimension of the 3D scan [¶ 0053 and ¶ 0062]; moreover, generating a 3D model that is fitted/modified in relation a neural network [¶ 0065-0066]).
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.  
However, Zhang teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov, to incorporate as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 12, Azernikov in view of Zhang further discloses the system of claim 11, wherein the processor is further programmed to send the modified scan to a fabricator for fabrication of the custom device (Azernikov; the processor [¶ 0048 and ¶ 0050] is further programmed to send (from a server, a client, one or more other computer devices, and/or over a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] the modified scan to a fabricator for fabrication of the custom prosthetic (i.e. implicit device) [¶ 0061-0062 and ¶ 0065-0066]; moreover, generating a mode [¶ 0062-0064] in relation with a client device [¶ 0040-0043]; and moreover, prosthesis data set can include scan data of technician-generated prostheses and/or template library [¶ 0051-0052 and ¶ 0054-0055]).
Zhang further teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies (Zhang; [¶ 0003-0005]).

Regarding claim 13, Azernikov in view of Zhang further discloses the system of claim 11, further comprising, a user interface to provide input to the system (Azernikov; a UI to provide input to the system [¶ 0043 and ¶ 0083-0084]).  

Regarding claim 14, Azernikov in view of Zhang further discloses the system of claim 11, wherein a fabricator fabricates the custom device based on the modified scan (Azernikov; a fabricator fabricates the custom prosthetic (i.e. implicit device) based on the modified scan [¶ 0062-0064]; moreover, generating a 3D model that is fitted/modified in relation a neural network [¶ 0065-0066]; and moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]).  

Regarding claim 15, Azernikov in view of Zhang further discloses the system of claim 11, wherein the anatomical cavity of the wearer is an ear (Zhang; the anatomical cavity of the wearer is an ear [¶ 0101-0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate the anatomical cavity of the wearer is an ear (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 16, Azernikov in view of Zhang further discloses the system of claim 11, wherein the custom device is an in-ear device (Zhang; the custom device is an in-ear device [¶ 0016 and ¶ 0093-0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate the custom device is an in-ear device (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 17, Azernikov discloses a method to fabricate and deliver a custom device to be worn in an anatomical cavity of a wearer (Azernikov; a method [¶ 0023, ¶ 0029-0030, and ¶ 0051], as illustrated within Fig. 3, to fabricate and deliver a custom prosthetic (i.e. implicit device) to be worn in an anatomical cavity (i.e. surface, feature) of a patient/wearer [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity using a DNN model [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0035, ¶ 0048, and ¶ 0050], as illustrated within Fig. 2, delivered using a server, a client, one or more other computer devices, and/or over a network [¶ 0035-0037, ¶ 0039, and ¶ 0042]), the method comprising: 
(a) providing a three-dimensional scanner configured to scan the anatomical cavity of a wearer (Azernikov; the method, as addressed above, comprises providing a 3D scanner configured to scan the anatomical cavity (i.e. surface, feature) of a wearer [¶ 0066 and ¶ 0080-0081]; wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063]); 
(b) providing an order interface to a user (Azernikov; the method, as addressed above, comprises providing an user/order interface to a user [¶ 0082-0084], as illustrated within Figs. 9A-10B), wherein the order interface provides the user with an option to select a device type (Azernikov; the user/order interface provides the user with an option to select a prosthetic (i.e. implicit device) type [¶ 0082-0084]); 
(c) based on the device type, obtaining a three-dimensional scan for the anatomical cavity of the wearer from the three-dimensional scanner (Azernikov; the method, as addressed above, comprises obtaining a 3D scan for the anatomical cavity (i.e. surface, feature) of the wearer from the 3D scanner [¶ 0066 and ¶ 0080-0081] based on the prosthetic (i.e. implicit device type) [¶ 0082-0084]; wherein, the patient’s scan [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063] corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]);   
(d) modifying the scan based on a model previously trained on data related to at least one of a fit, a comfort, or a performance of similar devices in similar anatomical cavities of subjects (Azernikov; the method, as addressed above, comprises modifying the scan based on a model previously trained [¶ 0061-0064] on data related to a fit of the plurality of prosthetics (i.e. implicit devices) [¶ 0065-0066]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]; wherein, modification is based on known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]); and 
(e) providing the modified scan to a fabricator for fabrication and delivery of the custom device to at least one of the user or wearer (Azernikov; the method, as addressed above, comprises providing the modified scan to a fabricator for fabrication and delivery of the custom prosthetic (i.e. implicit device) to at least one of the user or wearer [¶ 0061-0064]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055, ¶ 0065-0066, and ¶ 0082]; additionally, creating new training data [¶ 0077-0078] and/or customized a training data set [¶ 0079-0081]; moreover, providing/delivery of a prosthetic using a design device [¶ 0045], server [¶ 0042 and ¶ 0046], and/or client device [¶ 0043]).  
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.  
However, Zhang teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in Zhang; [¶ 0003-0005]).

Regarding claim 18, Azernikov discloses a computer-implemented method to determine a device design for placement in a cavity (Azernikov; a computer-implemented method [¶ 0023, ¶ 0029-0030, and ¶ 0051], as illustrated within Fig. 3, to determine/create a prosthetic (i.e. implicit device) design for subjective placement in an anatomical cavity (i.e. surface, feature) [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity using a DNN model [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0035, ¶ 0048, and ¶ 0050], as illustrated within Fig. 2), the method comprising: 
(a) obtaining feedback data from a user for a device (Azernikov; the method, as addressed above, comprises obtaining (at a server, a client, one or more other computer devices, and/or over a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] feedback data from a user for a prosthetic (i.e. implicit device) [¶ 0040-0042, ¶ 0050-0051, and ¶ 0053-0054]; moreover, training data set based on the output probability vector in relation with train a deep neural network for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]), wherein the feedback data relates to at least one of a user experience, a fit, a comfort, and a performance of the device (Azernikov; the feedback data relates to a fit of the prosthetic (i.e. implicit device) [¶ 0063-0065]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]); 
(b) obtaining a three-dimensional scan of an anatomical cavity of the user (Azernikov; the method, as addressed above, comprises obtaining a 3D scan of an anatomical cavity (i.e. surface, feature) of the user [¶ 0066 and ¶ 0080-0081]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063]; wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]); 
(c) generating a training vector (Azernikov; the method, as addressed above, comprises generating a training vector [¶ 0040-0041, ¶ 0047, ¶ 0050, and ¶ 0054]; moreover, train the deep neural network using the training module based on an input and/or output vector [¶ 0056-0058, ¶ 0061, and ¶ 0066]; moreover, one or more layers of nodes [¶ 0059-0060] associated with generating model data using a neural network [¶ 0061-0062]), wherein the training vector includes:
the feedback data, the three-dimensional scan, and an identification of the device (Azernikov; the training vector, as addressed above, includes the feedback data, the 3D scan, and an identification of the prosthetic (i.e. implicit device) [¶ 0061-0064]; moreover, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]; additionally, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]; still further, input data can be sourced from real data and input data [¶ 0067-0069]); 
Azernikov; the method, as addressed above, comprises training a model using the training vector [¶ 0061-0064]; additionally, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]); 
(e) obtaining three-dimensional scans of an anatomical cavity of a second user (Azernikov; the method, as addressed above, comprises obtaining 3D scans of an anatomical cavity (i.e. surface, feature) of a implicitly 2nd user [¶ 0061-0064]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]; wherein, scans of a 2nd user is implicit, given stored data of multiple scanned users and/or incorporation of additional user scans; and wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]);
(f) providing the three-dimensional scan of the anatomical cavity of the second user to the model (Azernikov; the method, as addressed above, comprises providing (through a server, a client, one or more other computer devices, and/or a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] the 3D scan of the anatomical cavity (i.e. surface, feature) of the 2nd user to the model [¶ 0061-0064]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]); and 
(g) receiving, from the model, data indicative of a selected design of a device for the second user (Azernikov; the method, as addressed above, comprises receiving data indicative of a selected design of a prosthetic (i.e. implicit device) for the 2nd user from the model [¶ 0062-0065]; moreover, generating a 3D model and prosthesis [¶ 0066 and ¶ 0079-0081]).
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.  
However, Zhang teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).

Regarding claim 19, Azernikov in view of Zhang further discloses the method of claim 18, wherein training the model further comprises training the model using a plurality of training vectors corresponding to feedback data and three dimensional scans from a plurality of users (Azernikov; training the model further comprises training the model using an implicit plurality of training vectors corresponding to feedback data and 3D scans from an implicit plurality of users [¶ 0061-0064]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]; wherein, a plurality of training vectors are implicit, given stored data of multiple scanned users and/or incorporation of additional user scans; and wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]).  

Regarding claim 20, Azernikov discloses a computer-implemented method to determine a device design for placement in a cavity (Azernikov; a computer-implemented method [¶ 0023, ¶ 0029-0030, and ¶ 0051], as illustrated within Fig. 3, to determine/create a prosthetic (i.e. implicit device) design for subjective placement in a cavity (i.e. surface, feature) [¶ 0031, ¶ 0035, and ¶ 0039-0040], as illustrated within Fig. 1; such that, the surface and/or feature corresponds to a cavity using a DNN model [¶ 0033, ¶ 0040, ¶ 0055-0056, ¶ 0061, and ¶ 0063]; moreover, design device [¶ 0045-0046]; wherein, implementation is performed using one or more computing devices [¶ 0035, ¶ 0048, and ¶ 0050], as illustrated within Fig. 2), the method comprising: 
(a) obtaining a three-dimensional scan of an anatomical cavity of a user (Azernikov; the method, as addressed about, comprising obtaining a 3D scan of an anatomical cavity (i.e. surface, feature) of the user [¶ 0066 and ¶ 0080-0081]; wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0063]); 
Azernikov; the method, as addressed above, comprises obtaining a 3D data of a device that is subjectively placed in the anatomical cavity of the user [¶ 0061, ¶ 0066, and ¶ 0080-0081]; wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]; moreover, scan data set [¶ 0051-0053, ¶ 0057, and ¶ 0062-0064]);
(c) obtaining feedback data from a user for a device (Azernikov; the method, as addressed above, comprises obtaining (at a server, a client, one or more other computer devices, and/or over a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] feedback data from a user for a prosthetic (i.e. implicit device) [¶ 0040-0042, ¶ 0050-0051, and ¶ 0053-0054]; moreover, training data set based on the output probability vector in relation with train a deep neural network for a plurality of prosthetics [¶ 0056-0058, ¶ 0061, and ¶ 0066]; and moreover, scan data set [¶ 0052-0053]), wherein the feedback data relates to at least one of a user experience, a fit, a comfort, and a performance of the device (Azernikov; the feedback data relates to a fit of the prosthetic (i.e. implicit device) [¶ 0063-0065]; moreover, dental template in relation with best fit with neighboring surroundings [¶ 0055 and ¶ 0082]);
(d) generating a training vector (Azernikov; the method, as addressed above, comprises generating a training vector [¶ 0040-0041, ¶ 0047, ¶ 0050, and ¶ 0054]; moreover, train the deep neural network using the training module based on an input and/or output vector [¶ 0056-0058, ¶ 0061, and ¶ 0066]; moreover, one or more layers of nodes [¶ 0059-0060] associated with generating model data using a neural network [¶ 0061-0062]), wherein the training vector includes:
the feedback data, the three-dimensional scan, and the three-dimensional data of the device (Azernikov; the training vector, as addressed above, includes the feedback data, the 3D scan, and the 3D data of the prosthetic (i.e. implicit device) [¶ 0061-0064]; moreover, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]; additionally, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]; still further, input data can be sourced from real data and input data [¶ 0067-0069]);
(e) training a model using the training vector (Azernikov; the method, as addressed above, comprises training a model using the training vector [¶ 0061-0064]; additionally, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]);
(f) obtaining a three-dimensional scan of an anatomical cavity of a second user (Azernikov; the method, as addressed above, comprises obtaining 3D scans of an anatomical cavity (i.e. surface, feature) of a implicitly 2nd user [¶ 0061-0064]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]; wherein, scans of a 2nd user is implicit, given stored data of multiple scanned users and/or incorporation of additional user scans; and wherein, the patient’s scan corresponds to a 3D scan data of a region [¶ 0053, ¶ 0066, and ¶ 0069]):
(g) obtaining a design data of base device design (Azernikov; obtaining a design data of base prosthetic (i.e. implicit device) design [¶ 0061-0064]; additionally, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]);
(h) receive a modification to the base device design (Azernikov; receive a modification to the base device design [¶ 0062-0064]; moreover, generating a 3D model that is fitted/modified in relation a neural network [¶ 0065-0066]); 
(i) providing to the model (Azernikov; providing (through and/or within a server, a client, one or more other computer devices, and/or a network) [¶ 0035-0037, ¶ 0039, and ¶ 0042] to the model [¶ 0061-0064]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]):
the three-dimensional scan of the anatomical cavity of the second user to the model, data representative of the base device design, and the modification to the base device design (Azernikov; the 3D scan of the anatomical cavity (i.e. surface, feature) of the 2nd user to the model, data representative of the base prosthetic (i.e. implicit device) design, and the modification to the base prosthetic (i.e. implicit device) design [¶ 0061-0064]; wherein, generating a 3D model that is fitted/modified in relation a neural network [¶ 0065-0066]; moreover, using known training data [¶ 0054-0055 and ¶ 0057], creating new training data [¶ 0077-0078], and/or customized a training data set [¶ 0079-0081]); and 
(j) receiving, from the model, data indicative of a predictive rating of the modification to the base device design for the second user (Azernikov; receiving data indicative of a predictive/probability rating of the modification to the base device design for the second user from the model [¶ 0061-0064]; moreover, a fitted 3D model [¶ 0065-0066]).  
Azernikov fails to explicitly disclose a prosthetic corresponds to a device.  
However, Zhang teaches one or more prosthetics corresponds to one or more devices (Zhang; one or more prosthetics corresponds to one or more devices [¶ 0016 and ¶ 0093-0095]).
Azernikov and Zhang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov, to incorporate one or more prosthetics corresponds to one or more devices (as taught by Zhang), in order to provide improved modeling that reduced time consumption and inconsistencies  (Zhang; [¶ 0003-0005]).



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov in view of Zhang as applied to claim(s) 1 above, and further in view of Stump, US PGPUB No. 20140277664 A1, hereinafter Stump.

Regarding claim 9, Azernikov in view of Zhang further discloses the method of claim 1, wherein the three-dimensional representation is an STL file (Azernikov; the 3D representation is a file [¶ 0042, ¶ 0044, and ¶ 0053]).
Azernikov as modified by Zhang fails to disclose a STL file.
However, Stump teaches the three-dimensional representation is an STL file (Stump; the 3D representation [¶ 0016-0017] is an STL file [¶ 0014-0015]).
Azernikov in view of Zhang and Stump are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a design/manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Azernikov as modified by Zhang, to incorporate the three-dimensional representation is an STL file (as taught by Stump), in order to provide improved modeling that increases efficiency and production time  (Stump; [¶ 0002-0005]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616